DETAILED ACTION
	This action is responsive to the application No. 16/713,309 filed 13 December 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, apparatus claims 10-17, in the reply filed on 09 March 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed dicing component (claim 16) and the claimed coating component (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “…the ejection component is further configured to: confine the fluid applied toward the back side of the target semiconductor die within a boundary of the ejection component that correlates to a perimeter of the target semiconductor die”. However, the size and shape of a die are unknown variables, rendering the claim indefinite. The metes and bounds are unclear with respect to the required configuration since a die may be any size or shape. Applicant has chosen to define/configure the apparatus based on a size/shape characteristic of an unknown work piece/article worked upon, and this includes a die the same size and shape as a semiconductor wafer (which appears to be beyond the scope of the disclosure).  Also see MPEP 2173.05(b)(II), Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Claims 16 and 17 recite a dicing component and a coating component, however since these components are not shown, it is unclear how these additional components relate to the rest of the apparatus, it is unclear what is required or excluded.  Are these well-known, conventional process tools simply under the same roof, in the same factory?  Are these supposedly connected in a cluster tool, or perhaps just parked next to one another in a same area of a facility? Since Applicant does not show these additional components or how they relate to the claimed apparatus, it is unclear when infringement occurs since these conventional tools (dicing/coating) are found in fabrication facilities all over the world.


Claim Rejections - 35 USC § 102 / §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyanari (US 2011/0297190).
(Re Claim 10) Miyanari teaches an apparatus comprising: a sheet of mount tape including a set of openings; and an ejection component configured to, in operation: apply, through a subset of openings of the set, a fluid toward a back side of a target semiconductor die of a substrate that is attached to the sheet of mount tape; remove a sacrificial layer disposed between the back side of the target semiconductor die and an adhesive layer of the sheet of mount tape, the sacrificial layer including one or more materials configured to dissolve in contact with the fluid; collect, through the subset of openings, by-products generated as a result of applying the fluid toward the back side of the target semiconductor die, the fluid, or both; and release the target semiconductor die from the sheet of mount tape when the sacrificial layer is removed; (Claim 11) wherein the ejection component is further configured to: confine the fluid applied toward the back side of the target semiconductor die within a boundary of the ejection component that correlates to a perimeter of the target semiconductor die; (Claim 12) wherein the ejection component includes: an inlet at a central portion of the ejection component, the inlet configured to supply the fluid toward the back side of the target semiconductor die; and an outlet at a peripheral portion of the ejection component, the outlet configured to provide vacuum suction toward the back side of the target semiconductor die to collect the by-product, the fluid, or both, wherein the peripheral portion at least partially surrounds the central portion.
The only required structure for the above claimed apparatus is the “ejection component”, the remainder of the claims are drawn to the article worked upon, what the apparatus does, contents of the apparatus during an intended operation, intended use, etc.  See MPEP §§2114 and 2115.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Miyanari teaches an ejection component, this anticipates the required structure. See Figs. 1-4, paras. [0047]-[0074], processing jig 50 includes an inlet channel for delivering a chemical (40/42/56) and an outlet channel for removing the chemical (70/72/58) from a surface of a work piece. 
The single-use, disposable, dicing tape is part of the work piece which is what is loaded into and out of the apparatus, the tape is not the apparatus, the tape is not part of the machine. A PHOSITA could obviously place any plate-like work piece in the apparatus, regardless of whether there are dies or a sacrificial layer present, such as a bare wafer, or a glass or plastic or metal substrate, tape or no tape, etc., and this does change the structure or function of the apparatus nor impart patentability to an existing apparatus.  There is no apparatus structure recited that would prevent one from loading any other work piece in the claimed apparatus.  There is no apparatus structure that requires dies, a sacrificial layer, or tape.  A localized/proximity fluid treatment head capable of introducing a fluid through one inlet and evacuating the fluid through another inlet is still operable and functional, and independent of whether the fluid impinges on a backside or frontside of a die, or wafer with no dies, whether there is tape present, or tape having perforations or not, or a sacrificial layer, etc., the apparatus can still introduce and evacuate the processing fluid the same, regardless of the details of the work piece, contents of the apparatus during operation, and the intended use of the apparatus.
(Re Claim 13) further comprising: a support component configured to buttress the target semiconductor die from a front side of the target semiconductor die (support component 14/12/10).
(Re Claim 14) wherein the support component is further configured to provide suction to lift the target semiconductor die from the sheet of mount tape when the target semiconductor die is released from the sheet of mount tape (the support component 14/12/10 is a conventional spin chuck with vacuum for holding the work piece, para. [0049]).
(Re Claim 15) wherein the support component is further configured to collect debris from the front side of the target semiconductor die, the debris generated as a result of the substrate being diced to singulate the target semiconductor die (a vacuum spin chuck is quite capable of accidental debris collection, regardless of the debris’ origin).
(Re Claim 16) further comprising: a dicing component configured to dice the substrate through dicing lanes of the substrate to singulate two or more semiconductor dies from the substrate including the target semiconductor die.
(Re Claim 17) further comprising: a coating component configured to form the sacrificial layer on a back side of the substrate that includes the target semiconductor die.
With respect to claims 16-17, see drawing objection and §112 rejection above.  Since Applicant does not show any dicing component or coating component nor any relationship between the claimed dicing component and coating component and the rest of the apparatus, it is unclear how these additional components relate to the rest of the claimed apparatus, if at all. Coating and dicing apparatus are well-known, conventional process tools found in any semiconductor fabrication facility, including where a PHOSITA is using Miyanari’s apparatus, “comprising” includes being in the same factory.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822